DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
On line 1, claim recites “a muted key module” and it should be changed to “the muted key module”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim recites the muting layer is made of flexible conductive material, the first conductive electrode and the second conductive electrode are pasted on the PCB board through the flexible conductive material. However it is not clear how the first and the second conductive electrodes are pasted on the PCB board through the flexible conductive material. The provided drawings do not support the claimed structure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2012/0067711).
Regarding claim 1, Yang discloses a muted key module, comprising a key module which includes a switch member (37), a triggering mechanism (36) and a supporting member (21), wherein the triggering mechanism is arranged corresponding to the switch member (Fig. 2); the triggering mechanism can be moved along the contacting and separating directions of the switch member for realizing an ON or OFF operation of the switch member (¶ [0011]); a muting layer (35) is arranged between the switch member and the supporting member (since 35 is a dome shaped layer therefore it helps reducing the overall noise generated by the switch).
Regarding claim 9, Yang further discloses the muted key module is used as a key module in the electronic device (¶ [Abstract]).
Regarding claim 10, Yang discloses an implementation method for muting noise in a key module, wherein the method includes setting a muting layer (35) between a switch member (37) and a supporting member (21) in the key module, an impact force .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Adachi (US 2004/0026222).
Regarding claim 2, Yang discloses most of the claim limitations except for a fixing film is firmly arranged above the triggering mechanism, the triggering mechanism is firmly arranged on the fixing film.
Adachi teaches a slim switch in which a fixing film (2) is firmly arranged above the triggering mechanism (3), the triggering mechanism is firmly arranged on the fixing film (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang’s device according to known methods to incorporate the teachings of Adachi to use a fixing film on the triggering mechanism in order to provide a protection layer for the assembly.  
Regarding claim 4, the combination of Yang and Adachi further teaches a spacer (4 of Adachi) is arranged below the fixing film and is arranged corresponding to the triggering mechanism; the spacer is provided with a through hole (13 of Adachi) at a position corresponding to the triggering mechanism, and the triggering mechanism is embedded into the through hole (Fig. 1 of Adachi).
Regarding claim 5, the combination of Yang and Adachi further teaches more than one air guiding grooves is provided on the periphery of the through hole (¶ [0040-0041] of Adachi).
Regarding claim 6, Yang discloses most of the claim limitations except for the switch member includes a first conductive electrode and a second conductive electrode; an insulating portion is arranged between the first conductive electrode and the second conductive electrode, so that the first conductive electrode and the second conductive electrode are isolated from each other; the first conductive electrode and the second conductive electrode are firmly arranged on an FPC respectively, the circuit on the FPC and the circuit on the PCB are configured as being conductive to each other, and the muting layer is arranged between the FPC and the PCB.
Adachi teaches a slim switch in which the switch member (9) includes a first conductive electrode (one of the fixed contact 8) and a second conductive electrode (one of the fixed contact 8); an insulating portion (the circuit board body) is arranged between the first conductive electrode and the second conductive electrode (Fig. 1), so that the first conductive electrode and the second conductive electrode are isolated from each other (Fig. 1); the first conductive electrode and the second conductive electrode are firmly arranged on an FPC respectively, the circuit on the FPC and the circuit on the PCB (PCB) are configured as being conductive to each other, and the muting layer (7) is arranged between the FPC and the PCB (¶ [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang’s device according to known methods to incorporate the teachings of Adachi to use a different structure for the switching member in order to provide a slim switch in which a sufficient stroke length at the switch operation can be secured, and improved feeling of the switch operation can be obtained as taught by Adachi (¶ [0014]).
Regarding claim 7, Yang discloses most of the claim limitations except for the switch member includes a first conductive electrode and a second conductive electrode, the first conductive electrode and the second conductive electrode are respectively arranged on an FPC, and the FPC is provided with a conductive circuit; an insulating portion is arranged between the first conductive electrode and the I second conductive electrode, so that the first conductive electrode and the second conductive electrode are isolated from each other; the FPC is arranged above the supporting plate, and a muting layer is arranged between the FPC and the supporting member.
Adachi teaches a slim switch in which the switch member (9) includes a first conductive electrode (one of the fixed contact 8) and a second conductive electrode (one of the fixed contact 8), the first conductive electrode and the second conductive electrode are respectively arranged on an FPC, and the FPC is provided with a conductive circuit; an insulating portion (the circuit board body) is arranged between the first conductive electrode and the I second conductive electrode, so that the first conductive electrode and the second conductive electrode are isolated from each other (Fig. 1); the FPC is arranged above the supporting plate (10), and a muting layer (11) is arranged between the FPC and the supporting member (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang’s device according to known methods to incorporate the teachings of Adachi to use a different structure for the switching member in order to provide a slim switch in which a sufficient stroke length at the switch operation can be secured, and improved feeling of the switch operation can be obtained as taught by Adachi (¶ [0014]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Adachi as applied in claim 2 above and further in view of Kikuchi (US 2013/0068599).
Regarding claim 3, the combination of Yang and Adachi teaches most of the claim limitations except for a bump is firmly arranged on the fixing film and is arranged corresponding to the triggering mechanism.
Kikuchi teaches a switch in which a bump (6b) is firmly arranged on the fixing film (6a) and is arranged corresponding to the triggering mechanism (5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang-Adachi’s device according to known methods to incorporate the teachings of Kikuchi to use a bump on the fixing film in order to allow the user to easily identify the pressing section of the switch. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/           Examiner, Art Unit 2833                                                                                                                                                                                             
/EDWIN A. LEON/           Primary Examiner, Art Unit 2833